Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of violating facility correspondence regulations. The Attorney General has advised this Court that the determination *872has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.